Order entered December 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01603-CV

                 IN THE INTEREST OF Z.M.C. AND R.B.C., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-52980-2008
                                            ORDER

       We GRANT appellant’s December 16, 2013 “petition to review” the trial court’s order

sustaining the court reporter’s contest to appellant’s affidavit of indigence and ORDER Sheri J.

Vecera, Official Court Reporter for the 199th Judicial District Court, to provide the reporter’s

record for this appeal without requiring prepayment of costs. See TEX. R. APP. P. 20.1(j)(4). The

record shall be filed no later than February 15, 2014.

       We DIRECT the Clerk to send copies of this order to Sheri J. Vecera and all parties.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE